 
AMENDMENT TO GUARANTY AGREEMENT
 
This Amendment to Guaranty Agreement (the “Amendment”) is made and entered into
as of April 30, 2012 by and between NTS MORTGAGE INCOME FUND, a Delaware
corporation (the “Fund”) and NTS GUARANTY CORPORATION, a Kentucky corporation
(the “Guarantor”), under the following circumstances:
 
RECITALS
 
A.           On March 31, 1989, the Fund and the Guarantor entered into that
certain Guaranty Agreement (the “Guaranty Agreement”) under which the Guarantor
extended certain Guaranties, including an Escrow Guaranty, a Cash Flow Guaranty,
a Junior Mortgage Loan Guaranty and a Purchase Price Guaranty. All Guaranties
made under the Guaranty Agreement, with the exception of the Purchase Price
Guaranty have been paid and released. The Purchase Price Guaranty calls for any
amount due pursuant to the Purchase Price Guaranty to be paid “promptly after
the complete dissolution and liquidation of the Fund and the distribution of the
proceeds from the sale of its assets to Stockholders.” The Guarantor has one
asset that could potentially be called upon to pay the Purchase Price Guaranty,
which asset is that certain Demand Promissory Note, payable to the order of
Guarantor, in the face principal amount of $10,000,000.00 or so much thereof as
may be demanded from time to time, dated September 30, 1988, made by J.D.
Nichols (the “Demand Note”).
 
B.           The Fund has agreed to sell and Glen Arden Development, LLC, a
Delaware limited liability company, has agreed to purchase all of the issued and
outstanding capital stock of NTS/Virgnia Development Company, a Virginia
corporation (“NTS/Virginia”) pursuant to that certain Stock Purchase Agreement
dated of even date herewith (the “Stock Purchase Agreement”).
 
C.           The Fund has agreed to sell and Bellemeade Development, LLC, a
Delaware limited liability company, has agreed to purchase the Fund’s 50%
general partnership interest in Orlando Lake Forest Joint Venture, a Florida
joint venture, pursuant to that certain Partnership Interest Purchase Agreement
dated of even date herewith (the “Partnership Interest Purchase Agreement”) (the
Stock Purchase Agreement and the Partnership Interest Purchase Agreement are
hereinafter collectively referred to as the “Purchase Agreements”).
 
D.           In connection with the transactions contemplated by the Purchase
Agreements, the Guarantor has agreed, as additional consideration for the
transactions contemplated by the Purchase Agreements, to an agreed schedule of
payments on its obligations to the stockholders of the Fund with respect to the
Purchase Price Guaranty.
 
E.           The parties have agreed to amend the Guaranty Agreement to set
forth the agreed payment schedule to be made by the Guarantor with respect to
the Purchase Price Guaranty.
 
F.           Capitalized terms used but not defined herein shall have the
meaning given to such terms in the Guaranty Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Guarantor and the Fund hereby agree as follows:
 

 
 
 

1.     Incorporation of Recitals.  The Recitals set forth above are hereby
incorporated into and made a part of this Amendment as if fully set forth
herein.
 
2.   Amendments.  The Guaranty Agreement shall be, and it hereby is, amended as
follows:
 
               (A)  The Guarantor shall satisfy its obligations with respect to
the Purchase Price Guaranty by making such demand upon the maker of the Demand
Note to allow Guarantor to make the following payments to the stockholders of
the Fund: (i) on or before December 31, 2013, the aggregate sum of Five Hundred
Thousand Dollars ($500,000.00); (ii) on or before December 31, 2014, the
aggregate sum of One Million Five Hundred Thousand Dollars ($1,500,000.00);
(iii) on or before December 31, 2015, the aggregate sum of One Million Five
Hundred Thousand Dollars ($1,500,000.00); (iv) on or before December 31, 2016,
the aggregate sum of One Million Five Hundred Thousand Dollars ($1,500,000.00);
and (v) on or before December 31, 2017, the aggregate sum of Five Million
Dollars ($5,000,000.00); provided, however, if the date of the final
distribution from the Liquidating Trust (as herein defined) is prior to any such
dates, the dates of payment shall be accelerated to the date of such final
distribution, and Guarantor shall make appropriate demand on the Demand Note for
such payment. In the event any payment is not made when due, as set forth above,
the due dates of each of the remaining payments shall be accelerated by one year
and shall be due and payable (along with any amounts due and unpaid) upon such
accelerated schedule.
 
               (B)  Any payments to be made with respect to the Purchase Price
Guaranty shall be paid to the liquidating trust established by the Fund in
connection with an Amended Plan of Dissolution and Complete Liquidation adopted
and approved by the directors and stockholders of the Fund (the “Liquidating
Trust”).  Payments shall be made to the account set forth on Exhibit A, attached
hereto, or to such account as may, from time to time, be designated by the
Liquidating Trust.
 
3.   Consistent Changes.  The Guaranty Agreement, as amended by this Amendment,
is hereby amended wherever necessary, mutatis mutandis, to reflect the
modifications, amendments and other agreements described or set forth herein.
 
4.   Governing Law.  This Amendment and the legal relations between the parties
hereto arising hereunder shall be governed by, and construed and enforced in
accordance with, the internal laws of the Commonwealth of Kentucky excluding
conflict of laws principles that would cause the application of laws of any
other jurisdiction.
 
5.   Headings.  The descriptive headings of the several sections of this
Amendment are inserted for convenience only and do not constitute a part of this
Amendment.
 
6.   Counterparts.  This Amendment may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when such counterparts have been signed by each party hereto and
delivered to the other party hereto.
 
7.   Continuing Validity of Guaranty.  Except as modified by this Amendment, the
Guaranty Agreement shall remain in full force and effect.
 

 
2
 

IN WITNESS WHEREOF, the Guarantor and the Fund have executed and delivered this
Amendment as of the date first above written.
 

 
GUARANTOR:
     
NTS GUARANTY CORPORATION, a
Kentucky corporation
         
By:
  /s/ Gregory A. Wells  
Its:
  Executive Vice President      
FUND:
     
NTS MORTGAGE INCOME FUND, a
Delaware corporation
         
By:
  /s/ Brian F. Lavin  
Its:
  President    

 
 
 
 
[Signature Page -- Amendment to Guaranty Agreement]